Name: EFTA SURVEILLANCE AUTHORITY DECISION No 222/96/COL of 4 December 1996 replacing Decision No 194/94/COL approving the national plans for approval of poultry establishments in certain EFTA States, in so far the Decision concerns Norway
 Type: Decision
 Subject Matter: nan
 Date Published: 1997-03-20

 Avis juridique important|E1996C0222EFTA SURVEILLANCE AUTHORITY DECISION No 222/96/COL of 4 December 1996 replacing Decision No 194/94/COL approving the national plans for approval of poultry establishments in certain EFTA States, in so far the Decision concerns Norway Official Journal L 078 , 20/03/1997 P. 0036 - 0037EFTA SURVEILLANCE AUTHORITY DECISION No 222/96/COL of 4 December 1996 replacing Decision No 194/94/COL approving the national plans for approval of poultry establishments in certain EFTA States, in so far the Decision concerns Norway THE EFTA SURVEILLANCE AUTHORITY,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, and in particular Article 17 and Protocol 1 (4) (d) thereof,Having regard to the Act referred to in point 4 in Chapter I of Annex I to the Agreement on the European Economic Area on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (Council Directive 90/539/EEC; hereinafter referred to as 'Poultry Act`), and in particular Article 3 (2) thereof,Having regard to the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, as adjusted by the Protocol Adjusting the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, and in particular Article 5 (2) (d) and Protocol 1, Article 1 (e) thereof,Whereas Norwegian national plans relating to approval of poultry establishments were approved by EFTA Surveillance Authority Decision No 194/94/COL (1);Whereas the Decision comprises, in addition to the approval of Norwegian national plans relating to approval of poultry establishments, similar approvals granted to Finland and Sweden;Whereas the Norwegian Government, while confirming that the material situation justifying Decision No 194/94/COL is unchanged, has requested that the Decision, in so far as it concerns the approval of the Norwegian plans relating to approval of poultry establishments, be replaced by a new decision, covering only Norwegian plans relating to approval of poultry establishments, alleging this to be necessary for the solution foreseen in ongoing negotiations with the European Union in the veterinary field;Whereas such a new Decision would not in any way alter the material situation compared to what applies by virtue of Decision No 194/94/COL;Whereas there is accordingly no obstacle in granting the request made by the Norwegian Government;Whereas the measures provided for in this Decision are in accordance with the opinion of the EFTA Veterinary Committee assisting the EFTA Surveillance Authority,HAS ADOPTED THIS DECISION:1. Decision No 194/94/COL approving the national plans for approval of poultry establishments in certain EFTA States shall be replaced by the text in the Annex hereto, in so far as the Decision concerns Norway.2. This Decision shall enter into force on 9 December 1996.3. This Decision is addressed to Norway.4. This Decision shall be authentic in the English language.Done at Brussels, 4 December 1996.For the EFTA Surveillance AuthorityBjÃ ¶rn FRIÃ FINNSSONCollege Member(1) OJ No L 383, 31. 12. 1994, p. 45.ANNEX '1. The plans submitted by the EFTA State referred to in the Annex for the approval of establishments are hereby approved in accordance with Article 3 (2) of the Act referred to in point 4 of Chapter I of Annex I to the Agreement on the European Economic Area on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (Council Directive 90/539/EEC).2. The EFTA State referred to in the Annex shall bring into force by 1 December 1994 the laws, regulations, and administrative provisions for the implementation of the plans referred to in Article 1.3. The EFTA State referred to in the Annex shall communicate to the EFTA Surveillance Authority the texts of the provisions of national law which they adopt to comply with this Decision.ANNEXEFTA State with approved national plans for the approval of poultry establishments according to Article 3 (2) of the Poultry ActNorway`